UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-2192 The Dreyfus Third Century Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 5/31 Date of reporting period: 2/28/14 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS The Dreyfus Third Century Fund, Inc. February 28, 2014 (Unaudited) Common Stocks98.5% Shares Value ($) Automobiles & Components.6% Thor Industries 32,850 Banks3.1% Comerica 111,700 5,381,706 KeyCorp 198,450 2,613,586 Regions Financial 153,050 1,628,452 Capital Goods8.3% 3M 19,800 2,667,654 Allegion 8,366 454,692 Fluor 47,000 3,651,430 General Electric 88,250 2,247,727 Ingersoll-Rand 25,100 1,534,614 Jacobs Engineering Group 24,400 a 1,479,860 Lockheed Martin 9,900 1,606,770 Masco 136,300 3,182,605 Parker Hannifin 47,400 5,714,070 Snap-on 32,150 3,606,265 Commercial & Professional Services.6% Tyco International 46,850 Consumer Durables & Apparel1.5% Hasbro 51,200 2,824,192 Michael Kors Holdings 18,400 a 1,803,752 Consumer Services2.1% Marriott International, Cl. A 120,900 Diversified Financials4.6% American Express 70,400 6,426,112 State Street 21,000 1,379,070 T. Rowe Price Group 35,850 2,909,945 Waddell & Reed Financial, Cl. A 54,450 3,795,165 Energy9.6% Bristow Group 27,000 2,095,200 ConocoPhillips 79,450 5,283,425 Denbury Resources 215,600 3,527,216 Devon Energy 51,800 3,336,956 EQT 18,000 1,841,220 Hess 43,400 3,473,302 Marathon Petroleum 37,450 3,145,800 Phillips 66 23,300 1,744,238 Pioneer Natural Resources 8,400 1,689,912 Spectra Energy 108,750 4,054,200 Food & Staples Retailing2.0% Kroger 53,550 2,245,887 Whole Foods Market 75,500 4,080,775 Food, Beverage & Tobacco3.7% Coca-Cola Enterprises 91,200 4,293,696 Hershey 49,250 5,211,635 PepsiCo 28,200 2,257,974 Health Care Equipment & Services4.5% AmerisourceBergen 54,050 3,667,292 Becton Dickinson & Co. 31,200 3,594,864 Edwards Lifesciences 41,250 a 2,877,600 Laboratory Corp. of America Holdings 14,350 a 1,342,299 Patterson 68,500 2,819,460 Household & Personal Products.8% Clorox 16,850 1,470,668 Procter & Gamble 14,000 1,101,240 Insurance1.8% Marsh & McLennan 52,900 2,547,664 Principal Financial Group 35,100 1,591,785 Travelers 18,600 1,559,424 Materials6.3% Alcoa 142,600 1,674,124 Avery Dennison 63,950 3,185,989 Ball 93,000 5,167,080 Ecolab 14,300 1,540,825 International Flavors & Fragrances 53,650 5,031,833 Sigma-Aldrich 33,950 3,205,220 Media3.9% Discovery Communications, Cl. A 55,250 a 4,603,430 Scripps Networks Interactive, Cl. A 60,150 4,886,586 Time Warner Cable 20,300 2,849,105 Pharmaceuticals, Biotech & Life Sciences9.2% Agilent Technologies 97,700 5,562,061 Allergan 13,050 1,657,350 AstraZeneca, ADR 32,725 2,217,446 Biogen Idec 10,950 a 3,730,446 Bristol-Myers Squibb 16,750 900,647 Eli Lilly & Co. 49,600 2,956,656 Gilead Sciences 20,700 a 1,713,753 Merck & Co. 61,550 3,507,735 Novartis, ADR 26,525 2,206,350 Waters 40,500 a 4,511,700 Retailing4.3% Bed Bath & Beyond 13,650 a 925,743 Gap 148,000 6,475,000 Nordstrom 28,950 1,779,846 O'Reilly Automotive 8,850 a 1,335,023 PetSmart 20,000 1,341,200 The TJX Companies 26,700 1,640,982 Semiconductors & Semiconductor Equipment3.7% Applied Materials 340,150 6,449,244 Intel 147,600 3,654,576 Lam Research 29,300 a 1,515,689 Software & Services11.7% Accenture, Cl. A 21,200 1,767,020 CA 79,250 2,654,875 Google, Cl. A 1,400 a 1,701,910 International Business Machines 32,200 5,962,474 Intuit 55,050 4,302,158 Microsoft 216,800 8,305,608 Oracle 130,925 5,120,477 Symantec 192,700 4,139,196 Xerox 272,900 2,999,171 Technology Hardware & Equipment11.0% Apple 16,725 8,801,364 Cisco Systems 222,875 4,858,675 EMC 172,175 4,540,255 Hewlett-Packard 115,200 3,442,176 Jabil Circuit 206,000 3,813,060 Motorola Solutions 62,650 4,147,430 QUALCOMM 21,300 1,603,677 Seagate Technology 34,900 1,821,431 TE Connectivity 30,150 1,766,187 Telecommunication Services1.9% AT&T 85,350 2,725,225 Verizon Communications 64,800 3,083,184 Transportation2.4% Norfolk Southern 20,200 1,856,582 Southwest Airlines 183,800 4,124,472 Union Pacific 9,450 1,704,591 Utilities.9% Pinnacle West Capital 51,300 Total Common Stocks (cost $230,106,222) Other Investment1.4% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $4,307,625) 4,307,625 b Total Investments (cost $234,413,847) % Cash and Receivables (Net) .1 % Net Assets % ADR - American Depository Receipts a Non-income producing security. b Investment in affiliated money market mutual fund. At February 28, 2014, net unrealized appreciation on investments was $80,349,327 of which $81,709,221 related to appreciated investment securities and $1,359,894 related to depreciated investment securities. At February 28, 2014, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Software & Services 11.7 Technology Hardware & Equipment 11.0 Energy 9.6 Pharmaceuticals, Biotech & Life Sciences 9.2 Capital Goods 8.3 Materials 6.3 Diversified Financials 4.6 Health Care Equipment & Services 4.5 Retailing 4.3 Media 3.9 Food, Beverage & Tobacco 3.7 Semiconductors & Semiconductor Equipment 3.7 Banks 3.1 Transportation 2.4 Consumer Services 2.1 Food & Staples Retailing 2.0 Telecommunication Services 1.9 Insurance 1.8 Consumer Durables & Apparel 1.5 Money Market Investment 1.4 Utilities .9 Household & Personal Products .8 Automobiles & Components .6 Commercial & Professional Services .6 † Based on net assets. The following is a summary of the inputs used as of February 28, 2014 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 304,228,001 - - Equity Securities - Foreign Common Stocks+ 6,227,548 - - Mutual Funds 4,307,625 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. The Dreyfus Third Century Fund, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: April 24, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: April 24, 2014 By: /s/ James Windels James Windels Treasurer Date: April 24, 2014 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
